331 S.W.3d 738 (2011)
Jeanette NORMAN-RILEY, Respondent,
v.
Charles RILEY, Jr., Appellant.
No. ED 94751.
Missouri Court of Appeals, Eastern District, Division Five.
February 22, 2011.
Donnell Smith, St. Louis, MO, for Appellant.
Rufus J. Tate, Jr., Clayton, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Charles Riley (Husband) appeals from the Circuit Court of St. Louis County's judgment granting in part and denying in part his motion to modify the decree of dissolution from Jeanette Norman-Riley (Wife). Husband challenges the portion of the judgment reducing his maintenance obligation to Wife from $700 to $300 rather than terminating his maintenance obligation because: (1) substantial evidence showed that Husband's monthly income decreased from $4,890 to $1,522; (2) there was no evidence that another person helps provide for Husband's needs; and (3) the trial court failed to consider the statutory factors in Mo.Rev.Stat. § 452.335
Having reviewed the briefs and the record on appeal, we find that the trial court did not err in reducing Husband's maintenance obligation from $700 to $300 per month rather than terminating his maintenance obligation. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).